Citation Nr: 0603457	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-15 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial increased evaluation, in excess of 
40 percent, for intervertebral disc syndrome of the lumbar 
spine.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1974, and from April 1980 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In November 1995, the RO granted the claim of entitlement to 
service connection for intervertebral disc syndrome of the 
lumbar spine, secondary to right heel contracture with reflex 
sympathetic dystrophy, and assigned an initial 10 percent 
rating, effective October 1994.  

This issue was previously before the Board.  In September 
2002, the issue was remanded in order to provide the veteran 
with a Statement of the Case.  In October 2002, the RO 
provided the veteran with a Statement of the Case.  Manlincon 
v. West 12 Vet. App. 238 (1999).  

During the pendency of the appeal, in October 2002, the RO 
assigned an increased evaluation of 40 percent for 
intervertebral disc syndrome.  Pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), the veteran is presumed to be seeking 
the maximum benefit allowed by law.  Consequently, even 
though the RO increased the veteran's service-connected 
rating to 40 percent, the claim remains in controversy 
because less than the maximum benefit has been awarded.  

In March 2004, the Board remanded the issue for further 
development.  A review of the record shows that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  The orthopedic manifestations of intervertebral disc 
syndrome of the lumbar spine include moderate limitation of 
motion; severe limitation of motion was not shown by the 
evidence of record.  

3.  The neurologic manifestations of intervertebral disc 
syndrome include severe neurological deficit and atrophy of 
the right lower extremity.  

4.  The veteran does not experience incapacitating episodes 
that require bed rest, prescribed by a physician and 
treatment by a physician.  


CONCLUSION OF LAW

The criteria for a schedular evaluation, in excess of 40 
percent, for intervertebral disc syndrome of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (in effect prior to 
September 23, 2002), Diagnostic Code 5293 (effective 
September 23, 2002), Diagnostic Codes 5235-5243 (effective 
September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
provisions of VCAA include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In November 1995, prior to 
the enactment of VCAA, the RO granted the claim of 
entitlement to service connection for intervertebral disc 
syndrome (IVDS) of the lumbar spine, and assigned a 10 
percent evaluation, effective October 1994.  The veteran was 
notified of the decision, and in December 1995 he timely 
disagreed with the percentage assigned.  

In January and September 2002, the veteran was provided with 
information related to the development of the claim and 
general notification of the requirements of VCAA.  He was 
advised that VA would make reasonable efforts to assist him 
in obtaining evidence to support the claim.  In October 2002, 
the RO assigned a 40 percent disability rating for IVDS of 
the lumbar spine, effective October 1994.  A Statement of the 
Case was issued in October 2002.  Thereafter, the veteran 
perfected the appeal before the Board.  Supplemental 
Statements of the Case were issued in February and July 2003.  

The veteran was provided with additional correspondence, 
dated in August 2003, pertaining to the requirements of VCAA 
and VA's duty to assist him with the claim.  Specifically, he 
was advised of the evidence received in connection with the 
claim, VA's responsibility to obtain certain records on his 
behalf, and the evidence that VA suggested he obtain on his 
own behalf to substantiate the claim.  He received additional 
correspondence related to the development of the claim and 
VCAA in May 2004 and June 2005, as well as another 
Supplemental Statement of the Case in November 2005.  

Based on the foregoing development, the Board finds that the 
RO did not err with respect to the timing in which the 
veteran received VCAA notice, since the enactment of VCAA was 
subsequent to the RO's November 1995 decision.  As all 
notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The veteran is service-connected for recurrent right heel 
cord contracture, with reflex sympathetic dystrophy.  The 
September 1994 medical report showed that the veteran 
sustained a proximal fracture of the right leg in the 1980s.  

The computed tomography (CT) scan of the veteran's lumbar 
spine, dated in October 1994, from Dr. E.V., showed clinical 
findings of irritation of the lumbar root on the right, with 
disturbances of sensitivity of the right toes.  The summary 
report noted flat prolapse of the intervertebral disc at the 
height of L5-S1, with slight disturbance of the epidural 
cavity and right intrarecessal and intraforaminal nerve root, 
which resulted in pain.  The summary also noted findings of 
flat circular protrusions of the intervertebral disc at the 
height of L3-L4 and L4-L5 without displacement of the 
epidural cavity of the nerve roots.  There were no findings 
of narrowing of the lumbar spine.  

Based on the findings of the medical report, the RO granted 
the claim of entitlement to service connection for 
intervertebral disc syndrome (IVDS) of the lumbar spine, 
secondary to the service-connected disability of recurrent 
right heel cord contracture, with reflex sympathetic 
dystrophy, and assigned a 10 percent rating, effective 
October 1994.  

The medical report from Dr. G.S., dated in August 1996, 
showed findings of spondylophytes at the L1-L2 level, shown 
on the left side.  The findings of a neurological examination 
suggested that the veteran developed an intermittent prolapse 
of the epidural space with a compression of nerve root at L5.  
The constant pain suffered by the veteran resulted in a 
distinct false posture of the spine.  Dr. G.S. opined that 
the veteran was no longer able to engage in work that 
included prolonged standing, walking, or lifting.  

The outpatient treatment reports from the VA medical center 
(VAMC) in Richmond, with dates beginning in May 2002, 
reported the veteran's complaints of daily chronic low back 
pain, with no alleviating factors.  The veteran presented to 
the VA Emergency Room in May 2002 with complaints of sharp, 
severe, and radiating low back pain, which he experienced 
after he attempted to lift some furniture the day before.  He 
indicated that the back pain was more severe than it had been 
in the past, and on a scale of 1 to 10, he rated his back 
pain with the number 10; there were no alleviating factors 
reported.  

On physical examination of the veteran's back, the findings 
showed limited range of motion due to pain, pain and 
tenderness of the lower back around the L5 region that 
radiated to the left side of the back and down to the left 
leg, and a positive straight leg test on the left side at 45 
degrees.  The range of motion studies demonstrated flexion of 
the back from 0 to 40 degrees, hyperextension from 0 to 5 
degrees, bilateral side rotation from 0 to 10 degrees, and 
the veteran had bilateral side bending from 0 to 10 degrees.  

In June 2002, the veteran presented to the VAMC Emergency 
Room again for left side, radiating lower back pain.  On 
physical examination of the veteran's back, the findings 
revealed full range of motion, with pain on side rotation, 
straight leg raises were negative, and there were diminished 
deep tendon reflexes in the lower extremities.  The veteran 
was assessed with chronic low back pain.  

The veteran also presented to the Emergency Room for 
complaints of low back pain in July 2002.  At that time, a 
physical examination showed that the veteran's back was 
nontender to palpation over the spine and paraspinal area and 
there was tenderness to palpation of the left upper buttock 
area and roughly around the area of the sacroiliac joint.  
The impression noted sacroiliac joint area pain with point 
tenderness.  

In July 2002, the VA X-ray study of the lumbosacral spine 
reported an impression of minimal to relatively considerable 
osteophytes of the lumbar vertebral bodies.  There was no 
evidence of acute fracture.  

In September 2002, examination of the veteran's 
musculoskeletal system revealed good range of motion, there 
were no findings of muscle or joint tenderness, and straight 
leg raising test was negative.  The veteran was assessed with 
chronic low back pain.  

In October 2002, the RO assigned a 40 percent disability 
rating for IVDS of the lumbar spine, effective October 1994.  

In the April 2003 statement, the veteran maintained that the 
low back pain increased in severity and was constant.  He 
also complained of right side weakness.  As a result of the 
back pain he experienced difficulty sleeping.  He further 
maintained that sitting, standing, and walking resulted in 
stiffness of the back.  

On VA examination, dated in April 2003, the examiner provided 
a summary of the veteran's medical history, which was based 
on history provided by the veteran.  The veteran reiterated 
the complaints of constant pain that increased in severity 
after prolonged sitting, and the complaints of tightness and 
stiffness, especially in the morning.  

The veteran related that he resorted to bed rest on an "as 
needed basis" for relief of the symptoms associated with his 
back disability.  He was unable to inform the examiner of the 
exact frequency with which he required bed rest, but he 
recalled that on occasion he required bed rest for as long as 
three to seven days.  At one point in time, the veteran did 
not report to work for at least 30 days due to significant 
pain.  He also occasionally wore a lumbosacral corset for 
support.  

On physical examination of the veteran, with the exception of 
increased lumbar lordosis, there were no other structural 
abnormalities noted.  There were findings of tenderness on 
palpating the spinous process of the lumbar spine, especially 
in the midline, and towards the left.  The range of motion 
studies showed flexion of the lumbar spine from 0 to 80 
degrees and he had flexion on repetitive bending, but he 
complained of increased pain.  The veteran had range of 
motion from 0 to 10 degrees on side bending from right to 
left, with pain on the right side when bending and with 
repetitive bending.  He had range of motion from 0 to 10 
degrees on extension of the lumbar spine, with complaints of 
pain.  The straight leg raise test was negative for sciatica, 
bilaterally, and there was negative cross straight leg raise.  
Sensation was intact involving the extremity, and the 
neurological examination was otherwise intact.  

The examiner's preliminary diagnosis was degenerative disc 
and joint disease involving the lumbar spine.  In the 
addendum to the April 2003 VA examination report, the 
examiner's review of the lumbar spine X-ray films revealed 
the presence of widespread degenerative disc and joint 
disease involving the lumbar spine, which was worse at L1 and 
L2.  

The VA X-ray study, dated in April 2003, reported mild 
dextroscoliosis of the lumbosacral spine.  There were no 
findings of significant narrowing of the intervertebral disc 
spaces.  

On VA examination, dated in May 2003, the examiner documented 
that the veteran's claims file was reviewed and a summary of 
the criteria used for rating the veteran's spine disability 
was provided by the examiner.  According to the examiner's 
report, the veteran stated that on at least one occasion, he 
resorted to bed rest for a duration of 1 to 30 days.  The 
examiner opined that if the referenced duration of bed rest 
occurred within a one month time period, then the veteran's 
spine disability was properly rated as 40 percent disabling 
under the new criteria for rating spine disabilities, which 
became effective prior to September 26, 2003.  

The examiner also opined that the veteran's spine disability 
was properly rated as 40 percent disabling under the old 
criteria for rating spine disabilities because the 
neurological symptoms specifically due to the spine 
disability were not severe enough to warrant a 60 percent 
evaluation.  In this regard, the examiner explained that 
examination of the veteran's spine disability revealed 
evidence of atrophy and neurological damage to the lower 
extremity; however, the atrophy and neurological damage was 
secondary to old peroneal nerve damage, and not due to 
sciatica.  

Additional VA outpatient medical treatment reports showed 
that the veteran enrolled in the Pain Management Clinic.  In 
February 2004, it was noted that he had functional range of 
motion of the lumbar spine.  He experienced pain on extension 
and facet loading.  He also had decreased sensation on the 
right L4-S1 dermatomes.  

The May 2004 lay statements submitted in support of the 
veteran's claim noted that the veteran suffered from constant 
pain, stiffness, and weakness.  As a result, he missed time 
from work.  It was noted that the veteran complained of 
difficulty when walking, standing, and walking up and down 
the staircase.  

In the veteran's May 2004 statement, he reiterated his 
complaints of pain, stiffness, and weakness.  He also stated 
that he resorted to bed rest for a time period between 2 to 9 
weeks for relief of his recurring symptoms.  He was under the 
belief that he was unable to obtain a medical note from the 
VAMC that showed that treatment of IVDS required bed rest, 
without a primary care physician's authorization.  He 
reiterated that he was unable to obtain a physician's note 
showing that IVDS of the lumbar spine required bed rest 
because he could not afford to receive treatment by a primary 
care physician.  

The VA outpatient medical treatment reports, dated through 
August 2005, continued to show the veteran's complaints of 
chronic low back pain.  The veteran indicated that the VA 
Pain Management Clinic did not help him with his low back 
pain.  

On VA examination, dated in August 2005, the examiner 
provided a report of the veteran's medical history.  It was 
noted that the veteran sustained a tibia and fibula fracture 
when he injured the right leg during service.  A contracture 
of the Achilles developed and the veteran underwent two 
surgeries on the right lower extremity for this problem.  The 
veteran complained of constant, sharp, radiating pain, 
centered in the lower back, which radiated to the right leg.  
On a scale of 1 to 10, he rated the low back pain with the 
number 10, and he complained that the pain was most severe in 
the morning.  

The veteran related that he was able to perform all 
activities of daily living including transferring, eating, 
grooming, bathing, and dressing.  With respect to employment, 
the veteran related that he was unable to report to work on 
45 days within the three months prior to the examination, due 
to his back and lower extremity pain.  

During the examination, the veteran was asked whether he had 
any incapacitating episodes within the last 12 months, and in 
response, he stated that he had several incapacitating 
episodes and that the episodes included a combined total of 
30 days.  On physical examination, an inspection of the spine 
revealed no abnormalities.  There was evidence of a palpable 
spasm in the right paraspinal muscles, primarily at the 
lumbar thoracic junction.  

The range of motion studies demonstrated forward flexion at 
the waist from 0 to 80 degrees and on repeat testing forward 
flexion was decreased to 70 degrees, secondary to pain.  He 
had active extension from 0 to 10 degrees, at the waist.  The 
range of motion for left lateral deviation was from 0 to 45 
degrees and right lateral deviation was from 0 to 50 degrees, 
which decreased to a range of motion from 0 to 40 degrees on 
repeat testing, secondary to pain.  On rotation, the range of 
motion was from 0 to 80 degrees, bilaterally.  The veteran 
had bilateral negative straight leg raises.  Remarkable 
atrophy was noted on the right side.  He had decreased 
sensation to light touch over the S1 dermatome on the right.  

The assessment noted that the veteran suffered from severe 
neurological deficit and atrophy in the right lower 
extremity.  The examiner reported that the veteran had 
decreased strength in all musculature of the right lower 
extremity and that he was profoundly affected in the peroneal 
nerve distribution.  The examiner further noted that the 
profound amount of atrophy was likely related to the Achilles 
tendon surgeries, but more likely related to a spinal 
condition, which possibly affected both plantar and 
dorsiflexors.  The examiner indicated that the veteran's 
complaints of back pain were consistent with this diagnosis.  
It was noted that the veteran's range of motion in his back 
was severely limited by pain.  The examiner concluded by 
stating that the most remarkable finding of the examination 
was the atrophy and weakness in the right lower extremity.  

III.  Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the veteran appeals the initial rating 
assigned, consideration must be given to whether the veteran 
is entitled to a higher rating at any time during the 
pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board notes that during the pendency of the appeal, the 
regulations for rating the spine disabilities were changed, 
effective September 23, 2002 and September 26, 2003.  The 
November 2005 Supplemental Statement of the Case informed the 
veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. However, the Federal 
Circuit overruled Karnas to the extent that it indicated that 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 40 percent disability rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The criteria in effect prior to September 23, 2002, under 
Diagnostic Code 5293, which sets forth the criteria for 
rating IVDS, in pertinent part, provide that a 40 percent 
rating is warranted for IVDS that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for IVDS which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002) (2002).  

Beginning September 23, 2002, the provisions of Diagnostic 
Code 5293 were revised.  Under that new revised criteria, 
intervertebral disc syndrome (IVDS) (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months under 
Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

The criteria provide, in pertinent part, that IVDS manifested 
by incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, warrants a 60 
percent evaluation, and IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent evaluation 
is warranted.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
Diagnostic Codes(s).  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological Diagnostic Code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002) (2003).  

Under Diagnostic Code 5295, in pertinent part, the criteria 
provide that a 40 percent disability rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, in pertinent part, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  

The revised criteria also provide that for the evaluation of 
IVDS; evaluate IVDS (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
Several notes follow the General Rating Formula for Diseases 
and Injuries of the Spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides, in pertinent part, that 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation is assigned, and with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation is 
assigned.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2005).  

The Board notes that where the particular disability is not 
listed in the Rating Schedule, it may be rated by analogy to 
a closely related disease in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2005).  

The schedular criteria for evaluating neurological conditions 
and convulsive disorders provides for the evaluation of 
external popliteal nerve (common peroneal) under Diagnostic 
Code 8521.  The criteria provides that where there is  
complete paralysis of foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened, anesthesia 
covers entire dorsum of foot and toes, a 40 percent rating is 
warranted.  Where there is severe incomplete paralysis, a 30 
percent rating is warranted, where there is moderate 
incomplete paralysis, a 20 percent rating is warranted, and 
where there is slight incomplete paralysis, a 10 percent 
rating is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2005).  

The veteran may be entitled to a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  A combined value will be determined and 
converted to a percentage that represents the final degree of 
disability.  See 38 C.F.R. § 4.25 (2005).  

IV.  Analysis

The veteran is seeking an initial increased rating for 
intervertebral disc syndrome (IVDS) of the lumbar spine, 
which is evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  He essentially 
maintains that the symptoms of his disability are more severe 
than is contemplated by the 40 percent rating that is 
currently assigned.  The determinative issue in the veteran's 
case is whether the spine disability demonstrates 
symptomatology that warrants an evaluation, in excess of 40 
percent, at any time since the initial grant of service 
connection.  See Fenderson.  

Entitlement to an Evaluation, in Excess of 40 Percent, for 
IVDS of the Lumbar Spine, Prior to September 23, 2002

In determining whether the veteran is entitled to a rating, 
in excess of 40 percent, the Board has considered whether a 
60 percent evaluation is warranted under Diagnostic Code 5293 
(Intervertebral Disc Syndrome), in effect prior to September 
23, 2002.  The criteria provides that a 60 percent rating is 
warranted for IVDS which is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The medical report, dated in August 1996, stated that the 
veteran developed an intermittent prolapse of the epidural 
space with a compression of nerve root at L5.  The veteran 
also suffered from constant pain that resulted in a false 
posture of the spine.  The VA medical reports, with dates 
beginning in May 2002, did not show objective medical 
findings consistent with the criteria for an increased 
evaluation of 60 percent for IVDS of the lumbar spine under 
Diagnostic Code 5293.  

Therefore, the medical evidence did not demonstrate that a 
rating in excess of 40 percent for IVDS of the lumbar spine 
was warranted prior to September 23, 2002.  

Entitlement to an Evaluation, in Excess of 40 Percent, for 
IVDS of the Lumbar Spine, Effective September 23, 2002

Because the regulations changed during the pendency of the 
veteran's appeal, the Board must determine whether the 
veteran is entitled to a disability rating in excess of 40 
percent under either the old or the new criteria, beginning 
on September 23, 2002.  

The VA examinations and medical treatment reports, with dates 
beginning in April 2003, demonstrated that the veteran's 
symptomatology associated with the lumbar spine was severe.  
Because the medical record during this time period did not 
demonstrate IVDS, which is pronounced with persistent 
symptoms compatible with sciatic neuropathy, a rating in 
excess of 40 percent is not warranted under the old criteria 
for evaluating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised criteria for evaluating IVDS, effective 
September 23, 2002, it is possible to evaluate IVDS either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher evaluation.  

When an evaluation of IVDS is based on incapacitating 
episodes, a 60 percent disability rating is warranted where 
IVDS is manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
While the record shows that the veteran maintains that he has 
required bed rest for the treatment of IVDS, the record 
consistently shows that the veteran's treatment of IVDS has 
not required bed rest, specifically prescribed by a 
physician, and treatment by a physician.  Consequently, a 
rating in excess of 40 percent for IVDS, evaluated on the 
basis of incapacitating episodes, is not warranted.  

The Board also considered whether evaluation of IVDS by 
combining separate evaluations of the chronic and neurologic 
manifestations of IVDS would result in a rating higher than 
40 percent.  38 C.F.R. §§ 4.25, 4.71a.  The second note (Note 
2) of the rating criteria provides that when evaluating IVDS 
on the basis of chronic manifestations, evaluate orthopedic 
and neurologic disabilities separately using evaluation 
criteria for the most appropriate Diagnostic Codes.  In this 
regard, the Board observes that the veteran's chronic 
orthopedic manifestation is limitation of motion of the 
lumbar spine, properly rated under Diagnostic Code 5292, 
which remained unchanged after the regulatory change that 
occurred on September 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The evidence shows that the neurologic manifestations of IVDS 
include severe neurologic deficit and atrophy in the lower 
right extremity.  The neurologic deficit affected the 
peroneal nerve distribution and the evidence shows that this 
symptomatology is related to the spine disability.  
Consequently, the veteran's neurologic manifestations are 
properly evaluated under Diagnostic Code 8521, which takes 
into consideration the neurologic impairment of the common 
peroneal.  The complete criteria are listed in detail above.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
Diagnostic Code to rate the disability); see also 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  

Based on the findings of the range of motion studies, the 
Board determines that the limitation of motion of the lumbar 
spine is essentially moderate in terms of severity, and under 
Diagnostic Code 5292 moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating.  Consequently, 
the veteran's orthopedic manifestation warrants a 20 percent 
disability rating under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292; Plate V.  

The evidence demonstrates that the neurologic manifestations 
of IVDS are related to the peroneal nerve distribution.  In 
May 2003, the examiner noted that the veteran developed 
atrophy and neurological damage in the leg, and that these 
findings were secondary to old peroneal nerve damage.  On VA 
examination, dated in August 2005, the examiner reported that 
the veteran had decreased strength in all musculature of the 
right lower extremity and that he was profoundly affected in 
the peroneal nerve distribution.  The veteran also suffered 
from severe neurological deficit and remarkable atrophy in 
the lower right extremity.  It was specifically noted that 
the atrophy was related to his spine disability.  
Consequently, the Board determines that the veteran's 
neurologic manifestations warrant a 30 percent disability 
rating under Diagnostic Code 8521, as his neurologic 
symptomatology are comparable to the criteria that 
contemplate incomplete paralysis as it relates to the common 
peroneal.  The complete criteria are noted in detail above.  
38 C.F.R. §§ 4.20, 4.27, 4.124a, Diagnostic Code 8521.  

Combining the separate 20 percent evaluation for the 
orthopedic manifestation of IVDS and the separate 30 percent 
evaluation for the neurologic manifestations of IVDS results 
in a combined value of 44, and when the combined value of 44 
is applied to the Combined Ratings Table, the disability 
rating is 40 percent.  This number represents the final 
degree of disability.  38 C.F.R. § 4.25.  

The evidence does not show that the orthopedic manifestations 
or the neurologic manifestations of IVDS were marked by more 
severe symptomatology that would warrant a rating higher than 
40 percent.  Therefore, evaluation of IVDS based on the 
chronic orthopedic manifestations and the neurologic 
manifestations of the lumbar spine does not result in a 
rating higher than 40 percent, beginning September 23, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002); 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Codes 8521.  

Entitlement to an Evaluation, in Excess of 40 Percent, for 
IVDS of the Lumbar Spine, Effective September 26, 2003

The criteria for the General Rating Formula for Disease and 
Injuries of the Spine under Diagnostic Codes 5235-5242, 
effective September 26, 2003, provide, in pertinent part, 
that a 50 percent disability rating is warranted where there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
The evidence has been consistently silent for findings of 
ankylosis.  In fact, while the August 2005 examination report 
noted that the veteran's range of motion of the spine was 
severely limited, due to pain, the veteran performed forward 
flexion from 0 to 80 degrees.  The spine was not fixed in 
flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Plate V. and Notes 2 and 3.  

Under the criteria that became effective September 26, 2003, 
the criteria allows for the evaluation of IVDS either under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher evaluation when all of the disabilities 
are combined under 38 C.F.R. § 4.25.  Following the period 
beginning September 26, 2003, the evidence continued to show 
that the veteran suffered from severe neurologic deficit 
associated with the lumbar spine disability.  In 
consideration of the first note (Note 1) that followed the 
criteria, the Board evaluated the associated objective 
neurologic abnormalities, separately.  

For the reasons explained above, the evidence demonstrates 
that the veteran suffers from severe neurological deficit 
that affects the peroneal nerve distribution, and the 
neurologic deficit is related to the veteran's spine 
disability.  The Board finds that the veteran's neurologic 
abnormalities are comparable to the criteria that warrant a 
30 percent evaluation under Diagnostic Code 8521, which 
contemplates neurologic impairment of the common peroneal.  
The complete criteria are discussed in detail above.  
38 C.F.R. §§ 4.20 and 4.124a, Diagnostic Code 8521.  

The evidence does not, however, demonstrate that the 
veteran's associated objective neurologic abnormalities were 
more than 30 percent disabling under Diagnostic Code 8521, or 
any other appropriate Diagnostic Code that may be applicable 
when evaluating neurologic abnormalities.  Consequently, a 
rating in excess of 40 percent is not warranted under the 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 and Note 1.  

The Board also finds that the criteria for a rating higher 
than 40 percent for IVDS under the Formula for Rating IVDS 
Based on Incapacitating Episodes are not met, as it has not 
been shown that the veteran has suffered from a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note 1.  

Therefore, a rating higher than 40 percent is not warranted 
for IVDS, even after an evaluation of IVDS under the criteria 
that became effective beginning September 26, 2003. 

V.  Conclusion

The Board has considered whether the veteran is entitled to a 
rating higher than 40 percent under any other potentially 
applicable Diagnostic Codes at any time since the initial 
grant of service connection for IVDS of the lumbar spine.  
The veteran is in receipt of a 40 percent disability rating, 
which is the maximum benefit allowed under Diagnostic Code 
5295 (Lumbosacral Strain); consequently, evaluation of the 
veteran's spine disability under this Diagnostic Code would 
not result in a rating higher than 40 percent.  38 C.F.R. 
§ Diagnostic Codes 5292 (2002).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (the Board's choice of Diagnostic Code(s) is 
upheld so long as it is supported by explanation and 
evidence).  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 is not warranted.  While the medical 
evidence shows that the veteran has moderate limitation of 
motion of the spine, the Board finds that the additional 
limitation of motion caused by the veteran's pain is 
contemplated in the 40 percent evaluation currently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered the assignment of an extraschedular 
rating.  The criteria for extraschedular evaluation require 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2005).  While 
the Board notes that the veteran maintained that he was 
unable to report to work for a significant amount of days, 
there is no evidence of frequent hospitalization due to IVDS, 
or marked interference with employment to a degree not 
contemplated by the rating schedule.  Therefore, an 
extraschedular rating is not for application.  

In conclusion, evaluation of IVDS of the lumbar spine under 
the old criteria, the new revised criteria, or the factors 
set forth in DeLuca does not result in a rating in excess of 
40 percent at any time since the initial grant of service 
connection.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt-
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  


ORDER

Entitlement to an initial increased evaluation, in excess of 
40 percent, for intervertebral disc syndrome of the lumbar 
spine is denied.  



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


